DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites;
9.  The fabric (1) for a filter medium according to claim 1, wherein the second polymer mixture includes the first polymer and wherein the percentage of the second polymer (10) in the second polymer mixture amounts to 2 - 20% by weight.  Emphasis added.

Instant disclosure fails to provide written description support for the second polymer in the second polymer mixture amounting to 2 to 20% by weight.
The Applicant argues that this feature is supported by p. 15, lls. 7–28 of the originally filed disclosure.  Applicant Rem. dated June 13, 2019, 7.
However, this portion of the disclosure does not teach that the second polymer is 2 to 20% by weight of the second polymer mixture.  Rather, the disclosure says that the percentage of the higher-viscosity polymer (i.e., the second polymer) amounts to 2 to 20% by weight of the melt.  Spec. dated May 20, 2015 (“Spec.”) p. 15, lls. 27–28.  The melt is not the second polymer mixture because the polymer melt is used to produce the entire nonwoven fabric 2, and includes the “first polymer and/or polymer mixture 9.”  Id. at p. 15, lls. 17–25.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1–4, 6, 7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Branham et al., US 2010/0144228 (“Branham”) in view of Chhabra et al., US 2005/0266760 (“Chhabra”).  Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Branham in view of Chhabra and in further view of Healey et al., US 2010/0107881 (“Healey”).  Claims 14–16 are rejected under 35 U.S.C. 103 as being unpatentable over Branham in view of Chhabra and in further view of Midkiff, US 6,322,604 (“Midkiff”).  Claims 1, 14–22 are rejected under 35 U.S.C. 103 as being unpatentable over Healey in view of Branham and in further view of Chhabra.  Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Branham in view of Chhabra and in further view of Magee et al., US 2009/0158697 (“Magee”).
Claim 1 describes a fabric for a filter medium.  The fabric comprises a nonwoven first layer with at least one integral fiber strand.  The integral fiber strand has a first section and a second section.  Each section has a respective end.  The first fiber section and the second fiber section are arranged consecutively in a longitudinal direction of the fiber strand extending in a longitudinal direction along an axis.  The first fiber section and the second fiber section are of one piece joined to each other at their respective ends.  
The fiber strand comprises a thickening in the second fiber section.  The thickening is provided by the second fiber section itself.  
The first fiber section consists of a first polymer mixture comprising a first polymer.  The second fiber section consists of a second polymer mixture comprising a 
Branham discloses a multi-layered fabric that can be used for filtration.  Branham [0002], [0035].  The fabric comprises a layer of electrospun nanofibers (the “nonwoven first layer”) that are applied onto a spunbond substrate of the fabric.  Id. at [0039].  The layer of nanofibers comprises an integral nanofiber (the “integral fiber strand”).  Id. at [0040].  The nanofiber has a first fiber section, which is the thin portion of the fiber seen in Fig. 4.  The nanofiber also has a second fiber section, which is the section occupied by the particle that is embedded in the nanofiber.  Id. at Fig. 4, [0017].  Each section has a respective end, which is the area where the thin section meets the embedded particle.  Id.  The first fiber section and the section fiber section are arranged consecutively in a longitudinal direction extending in a longitudinal direction of an axis, as seen in Fig. 4.  The first fiber section and the second fiber section are of one piece joined to each other at their respective ends, as seen in Fig. 4.  
The nanofiber comprises a thickening in the second fiber section, which is the protruding portion in the nanofiber formed by the embedded particle.  Branham Fig. 4, [0017].  As such, the thickening is provided by the second fiber section itself.  Id.  
The first fiber section consists of a first polymer mixture, which is the polymer solution used to manufacture the nanofiber.  Branham [0024].  This polymer mixture comprises a first polymer, which is the polymer provided in the solution.  Id
The second section consists of the material used to manufacture the particle.  Branham [0031].
The first and second fiber sections extends across the entire cross-section of the nanofiber, as seen in Fig. 4.

    PNG
    media_image1.png
    1172
    1510
    media_image1.png
    Greyscale

Branham differs from claim 1 because it does not disclose that the particle forming the “second section” is manufactured from a second polymer mixture having a higher viscosity compared to the first polymer mixture.  
However, the particle can be used for odor absorption.  Branham [0002].  The particle can be manufactured from a variety of materials such as carbon or clay.  Id. at [0031].
 Chhabara discloses a nonwoven fiber web comprising odor absorbing particulates.  Chhabra [0011], [0017].  The odor absorbing particulates can be manufactured from materials such as activated carbon, clays and chitin.  Id. at [0021].  The selection of a known material based on the suitability of its intended use is within 
Chitin is a natural carbohydrate polymer of 2-deody,2-acetyl-amino glucose.  See e.g., Peniston et al., US 4,018,678 (“Peniston”) col. 1, lls. 48–57.  
Therefore, when Branham’s particles are manufactured from chitin, this material would correspond to the “second polymer mixture” and 2-deody,2-acetyl-amino glucose would correspond to the “second polymer.”  
It would have been obvious for the chitin in the particles to have a higher viscosity than the polymer used to manufacture the nanofiber.  The particle is required to be hard enough to maintain its structural integrity so that it can operate as an odor absorbing particle, while the polymer solution needs to be fluid enough so that it can be spun in the electrospinning process.  Branham [0024], [0031].
Claim 2 disclsoes for the fabric of claim 1, the thickening has a thickness diameter at its widest point and the fiber section has an average diameter.  The ratio of the thickness diameter at its widest point to the average diameter of the first fiber section is at least 3:1.
Branham teaches the ratio of the width of the particle to the average diameter of the fiber ranges from 2 to 50.  Branham [0003].  This range overlaps with the claimed range, establishing a prima facie case of obviousness.  MPEP 2144.05(I).
Claim 3 
The fiber strand in Branham’s first section has a diameter between 100 to 10,000 nanometers (0.1 to 10 microns).  Branham [0014].  This range overlaps with the claimed range, establishing a prima facie case of obviousness.  MPEP 2144.05(I).
Claim 4 requires for the fabric of claim 1, the thickening has a thickness diameter at its widest point and the thickening has a longitudinal extent of the thickening.  The ratio of the thickness diameter to the longitudinal extend is 0.5:1 to 4:1.  The disclosure fails to teach that this ratio is critical to the claimed invention.  Rather, the specification only teaches that the fabric can have this dimension, without explaining its importance.  Spec. dated May 20, 2015 (“Spec.”) p. 5, lls. 18–21.
Figure 4 of Branham is drawn to scale because it shows a photomicrograph of the nanofibers.  Branham [0011].  This figure illustrates the thickening formed by the particle has a length that is roughly equal to the width.  Id. at Fig. 4.  Therefore, the ratio of the thickness diameter to the longitudinal extent is shown as around 1:1 which is within the claimed range.
Additionally, Branham teaches that its particles can have a variety of shapes and sizes.  Branham [0021].  Therefore, it would have been obvious for the ratio to be within the claimed range, depending on the shape and size of the particle.
Furthermore, “[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  MPEP 2144.05(III)(A).  Here, the Applicant has failed to demonstrate that the claimed range is critical.  Spec. p. 5, lls. 18–21.  Therefore, any difference between the 
Claim 6 requires for the fabric of claim 1, the fiber strand includes loops and the thickening comprises entwined loops of the fiber strand.  Claim 7 requires for the fabric of claim 1, the thickening has an area in which the fiber strand rests upon itself and is at least partially fused in the area.
Branham’s fiber strand includes loops, as seen in Fig. 4.  Also seen in Figure 4, the loops sometimes encircle the particle.  Therefore, in this situation, the thickening comprises entwined loops of the fiber strand, with the fiber strand resting upon itself.  The fiber strand is partially fused in this this area because the fibers are bonded together to form the fiber web, as seen in Fig. 4.  Branham [0040]. 
Claim 10 requires for the fabric of claim 1, the integral fiber strand comprises a third section which adjoins the second fiber section.  The third section has the structure of the first fiber section.
Branham’s fiber strand has a third fiber section that adjoins the second fiber section, which is the area of the fiber to the right of the particle, as seen in Fig. 4.  Branham Fig. 4, [0025], [0031].  This section has the structure of the first fiber section.  Id.

    PNG
    media_image2.png
    1212
    1749
    media_image2.png
    Greyscale

Claim 11 requires for the fabric of claim 1, the first layer has a mass distribution of 25 to 45 g/m2 and a thickness between 0.4 mm to 0.7 mm.  Claim 13 requires for the fabric of claim 1, the first layer has an air permeability between 5000 to 7000 l/m2s and/or a filtration efficiency of 10 to 20%.
Branham fails to disclose the thickness, basis weight, permeability or efficiency of the electrospun nanoweb layer.  
However, Healey discloses a filter material comprising a fine fiber layer 12 manufactured from electrospun nanofibers.  Healey Fig. 1A, [0054].  The thickness, basis weight (i.e., mass distribution), and permeability of the fine fiber layer 12 can be adjusted depending on the requirements of the desired filter application.  Id. at [0055].  In one example, the fine fiber layer 12 has a basis weight between 0.1 to 50 gsm (i.e., g/m2), a thickness between 1 to 30 mils (0.0254 to 0.762 mm), and a permeability between 10 to 1000 cubic feet per minute (47 to 4716 l/s).  Id
It would have been obvious to use routine experimentation to determine the optimal thickness, basis weight and permeability of Branham’s nanoweb layer because these variables are result effective as they impact filtration performance.  Healey [0055]; MPEP 2144.05(II).  A person of ordinary skill in the art would have a reasonable expectation of achieving the claimed ranges because Healey disclsoes a similar filter layer with a basis weight, thickness and permeability either overlapping with or very close to the claimed ranges.  
Claim 12 requires for the fabric of claim 1, the first layer has an average of 2 to 10 thickenings per square centimeter.
The disclosure fails to teach that this range is critical to the claimed invention. Rather, the specification indicates that the first layer has this range, without explaining its importance.  Spec. p. 8, lls. 1–3.
Branham fails to explicitly disclose this feature.  However, the particles are provided to remove contaminants and odors from the gas being filtered.  Branham [0002], [0015].  It would have been obvious to increase or decrease the number of particles per square centimeter depending on the amount required to remove contaminants and odors from the gas being filtered.
Furthermore, “[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  MPEP 2144.05(III)(A).  Here, the Applicant has failed to demonstrate that the claimed range is critical.  Spec. p. 8, lls. 1–3.  Therefore, any difference between the 
Claim 14 requires that the fabric of claim 1 additionally comprises a second layer.  The pore size of the second layer is smaller than that of the first layer, on average.  
Branham’s multi-layered fabric comprises a laminate with a spunbond layer, a meltblown layer and a spunbond layer.  Branham [0035].  The electrospun layer is provided onto the spunbond layer of this laminate.  Id. at [0032].  The spunbond layer corresponds to the claimed “second layer.”  
 Branham teaches that the electrospun nanofibers have a “high pore volume.”  Branham [0001].  Therefore, it would have been obvious for the average pore size of the electrospun layer to be relatively large.
Additionally, Midkiff disclsoes filter 10 comprising a spunbond-meltblown laminate, with a meltblown layer 12 and a spunbond layer 14.  Midkiff Fig. 1, col. 3, ll. 37–51.  The meltblown layer 12 has a small average pore size, and the spunbond layer 14 has a larger pore size, compared to the meltblown layer 12.  Id.  
It would have been obvious for Branham’s electrospun layer to have the largest average pore size of the fabric because it has a “high pore volume.”  Branham [0001].  It would have been obvious for the spunbond layer to have a smaller average pore size because of the fact that the electrospun layer has a high pore volume.  It also would have been obvious for the meltblown layer to have the smallest pore size because Midkiff teaches that the meltblown layer typically has the smallest pore size in a spunbond-meltblown laminate.  Midkiff Fig. 1, col. 3, ll. 37–51.
Claim 15 requires for the fabric of claim 14, the second layer has a mass distribution between 45 to 75 gsm and a thickness between 0.5 to 0.9 mm.  Claim 16 requires for the fabric of claim 14, the second layer has an air permeability between 3000 to 4000 l/m2s and/or a filtration efficiency between 10 to 25%.
The disclosure fails to teach these ranges being critical to the invention.  Rather, the specification indicates that the fabric has these ranges, without explaining their importance.  Spec. p. 8, lls. 22–34.
It would have been obvious to use routine experimentation to determine the optimal basis weight, thickness of the spunbond layer because Midkiff teaches that thickness and basis weight are result effective variables as they impact the desired filtration performance of a filter.  Midkiff col. 5, lls. 19–22; MPEP 2144.05(II).  It also would have been obvious to use routine experimentation to determine the optimal permeability of the spunbond layer because Midkiff teaches that permeability is a result effective variable as it affects the amount of fluid that can pass through the filter material.  Midkiff col. 7, ll. 53–58; MPEP 2144.05(II).
Additionally, “[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  MPEP 2144.05(III)(A).  Here, the Applicant has failed to demonstrate that the claimed ranges are critical.  Spec. p. 8, lls. 22–34.  Therefore, any difference between the prior art and the claimed invention with respect to the ranges is insufficient for patentability.
Claim 14 requires that the fabric of claim 1 additionally comprises a second layer.  The pore size of the second layer is smaller than that of the first layer, on average.  Claim 17 requires that the filter medium of claim 14 additionally comprises a third layer.  The pore size of the third layer is on average smaller than that of the second layer.  The third layer is disposed on a side of the first layer opposing the second layer so that the first layer is disposed between the second and third layers.
Healy discloses a multilayered filter media 10.  Healey Fig. 1A, [0047], [0048].  The filter media comprises a fine filtration layer 12, coarse layers 14, 16 and a cover layer 18.  Id.  The fine filtration layer 12 is provided to remove the smallest particle size material of any of the layers, and has fibers with the smallest size within the filter media 10.  Id. at [0064].  The coarse layer 14 has fibers with a diameter larger than the fine filtration layer 12 or the coarse layer 16.  Id.  The coarse support layer 16 has fibers with a diameter smaller than the coarse support layer 14, but larger than the fine filtration layer 12.  Id.  
It would have been obvious for the pore size of the fine filtration layer 12 to be smaller than the coarse layers 14, 16 because pore size is reduced as fiber diameter decreases, all things being equal.  See e.g., Gillingham et al., US 2003/0037675 (“Gillingham”) [0187].  As such, it also would have been obvious for the pore size of the coarse layer 16 to be smaller than the pore size of the coarse layer 14.  
Therefore, the coarse layer 14 would correspond to the “first layer.”  The coarse layer 16 would correspond to the “second layer.”
Healey further teaches that the filter media 10 can comprise a plurality of fine filtration layers 12 disposed throughout the filter media 10.  Healey [0051].  Therefore, it 
Healey further teaches that the coarse layer 14 can be manufactured using an electrospinning technique.  Healey [0067].  As noted, Branham teaches that it is beneficial to provide odor absorbent particles within electrospun fibers to remove odors and other contaminants from the gas being filtered, and it would have been obvious for these particles to comprise chitin in view of Chhabra.  Branham [0002], [0015]; Chhabra [0021].  Therefore, it would have been obvious to include chitin particles in the electrospun fibers of Healey’s coarse layer 14 to remove odors from the gas being filtered by filter media 10.  With this modification, the coarse layer 14 would have a fiber with the same structure as the first layer described in claim 1, for the reasons described in the rejection of claim 1 above.  Healey’s filter media 10 would correspond to the “fabric” of claim 1.
Claim 15 requires for the fabric of claim 14, the second layer has a mass distribution of 45 to 75 gsm, and a thickness between 0.5 to 0.9 mm. 
Healey’s coarse layer 16 has a basis weight between 10 to 100 gsm, and a thickness between 10 to 60 mil (0.254 to 1.524 mm).  Healey [0067].  These ranges overlap with the claimed ranges, establishing a prima facie case of obviousness.  MPEP 2144.05(I).
Claim 16 requires for the fabric of claim 14, the second layer has an air permeability between 3000 to 4000 l/m2
Healey’s coarse layer 16 has a permeability between 300 to 1000 cubic feet per minute (1415 to 4716 l/s).  Healey [0067].  This overlaps with the claimed range, establishing a prima facie case of obviousness.  MPEP 2144.05(I).
Claim 18 requires for the fabric of claim 17, the third layer has a mass distribution of 35 to 60 gsm, and a thickness between 0.4 to 0.7 mm.
Healey’s fine layer 12 has a basis weight between 0.1 to 50 gsm, and a thickness of 0.1 to 30 mils (0.002 to 0.762 mm).  Healey [0055].  These ranges overlap with the claimed ranges, establishing a prima facie case of obviousness.
Claim 19 requires for the fabric of claim 17, the third layer has an air permeability between 800 to 1300 l/m2s and/or a filtration efficiency of 40 to 80%.
Healey’s fine layer has a permeability between 10 to 1000 cubic feet per minute (47 to 4716 l/s).  Healey [0055].  This range overlaps with the claimed range, establishing a prima facie case of obviousness.  MPEP 2144.05(I).
Claim 20 requires for the fabric of claim 17, the three layers together have a mass distribution between 105 to 180 gsm, and a thickness between 1.2 to 2.5 mm.
Healey’s filter media 10 has a basis weight between 70 to 1100 gsm and a thickness between 1.5 to 25 mm.  Healy [0011].  These ranges overlap with the claimed ranges, establishing a prima facie case of obviousness.  MPEP 2144.05(I).
Claim 21 requires for the fabric of claim 17, the three layers together have a permeability between 500 to 1300 l/m2s.
Healey’s filter media 10 has a permeability between 10 to 300 cubic feet per minute (47 to 1415 l/s).  Healey [0011].  This ranges over laps with the claimed range, establishing a prima facie 
Claim 22 describes a filter having a fabric according to claim 1.  The fabric is pleated.
Branham teaches that its multi-layered fabric can be used in filtration applications.  Branham [0002].  Therefore, it would have been obvious for the fabric to be used in a filter.  
Branham fails to teach that the fabric is pleated.  However, Magee teaches that it is well known in the art to provide filtration media in a pleated configuration to increase the effective surface area of the filtration media.  Magee [0005].  Therefore, when Branham’s fabric is used in a filter, it would have been obvious to pleat the fabric to increase the surface area.
Claim 22 describes a filter having a fabric according to claim 1.  The fabric is pleated.
Healey’s filter media 10 is intended to be used in a filter element.  Healey [0016].  Healey’s filter media 10 can be pleated.  Id. at [0017].
Claim Rejections - 35 USC § 103
Claims 1–3, 6, 7, 9–11, 13, 15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stelter et al., US 2008/0026172 (“Stelter”).  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stelter in view of Cole et al., US 2010/0300054 (“Cole”).  Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stelter in view of Adamek.  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stelter in view of Adamek and in further view of Kahlbaugh.  Claim 22 jected under 35 U.S.C. 103 as being unpatentable over Stelter in view of Kern, US 2011/0036353 (“Kern”).
Claim 1 describes a fabric for a filter medium.  The fabric comprises a nonwoven first layer with at least one integral fiber strand.  The integral fiber strand has a first section and a second section.  Each section has a respective end.  The first fiber section and the second fiber section are arranged consecutively in a longitudinal direction of the fiber strand extending in a longitudinal direction along an axis.  The first fiber section and the second fiber section are of one piece joined to each other at their respective ends.  
The fiber strand comprises a thickening in the second fiber section.  The thickening is provided by the second fiber section itself.  
The first fiber section consists of a first polymer mixture comprising a first polymer.  The second fiber section consists of a second polymer mixture comprising a second polymer.  The second polymer mixture has a higher viscosity than the first polymer mixture.  The second polymer has a higher viscosity than the first polymer.  The second polymer mixture is different from the first polymer mixture.  The first and second fiber sections extend across the entire cross-section of the integral fiber strand.
The claim does not require that the second polymer mixture has a different chemical composition from the first polymer mixture.  Rather, the claim only requires that the first and second mixtures are different, which could include a physical, chemical or some other difference.
Stelter disclsoes a molded respirator 1 comprising a fabric (the “fabric”).  Stelter Fig. 1, [0005], [0038].  The fabric comprises a monocomponent filtration layer 3 (the “nonwoven first layer”).  Id. at Fig. 1, [0006], [0038].   The filtration layer 3 comprises a Id. at Fig. 2, [0005], [0050].  One of the filaments corresponds to the “integral fiber strand.”  
The filament 15 comprises two different regions—an amorphous region and a crystalline region—distributed consecutively along the length of the filament.  Stelter [0042], [0056].  The amorphous region (the “first fiber section”) comprises a relatively large presence of domains of lower crystalline order domains that are amorphous.  Id. The crystalline region (the “second fiber section”) comprises a relatively large presence of highly ordered, crystalline domains.  Id.  There can be a boundary between the two regions, because the reference states that there need not be a sharp boundary between the two regions, indicating that a sharp boundary is possible.  Id.  Therefore, the each region has an end, which is at this boundary.  Id.  As such, the regions are of one piece joined to each other at their respective ends.  
The crystalline region remains solid while the amorphous region melts.  Stelter [0056].  Therefore, it would have been obvious for the crystalline region to be thicker than the amorphous region, due to the fact that the amorphous phase melts.  It also would have been obvious for the crystalline region to have some areas that are thicker than other areas, because the filament 15 would be expected to have an uneven thickness over its length.  These thicker regions correspond to the “thickening.”  
The amorphous region consists of a first polymer mixture with a first polymer, which is the polymer mixture and the polymer that forms this region.  Stelter [0061].  
The crystalline region consists of a second polymer mixture with a second polymer, which is the polymer mixture and polymer that forms this region.  Stelter [0061].  
The second polymer mixture and the second polymer have a higher viscosity than the first polymer mixture and first polymer because the crystalline region has a higher melting point than the amorphous region.  Stelter [0042].  As such, the second polymer mixture is different than the first polymer mixture, due to the difference in melting points.  Id.  
The amorphous region extends across the entire cross-section of the filament 15, because this region is defined by the cross-section of the filament comprising a relatively high concentration of amorphous polymer.  Stelter [0042].  Additionally, the crystalline region extends across the entire cross-section of the filament 15 because this region is defined by the cross-section of the filament 15 comprising a relatively high concentration of crystalline polymer.  Id.
Claim 2 requires that for the filter medium of claim 1, the thickening has a thickness diameter at its widest point and the at least one first fiber section ahs an average diameter, and wherein the ratio of thickness diameter at its widest point to the average diameter of the at least one fiber section is at least 3:1.  Claim 4 requires that for the filter medium of claim 1, the thickening has a thickness diameter at its widest point and the thickening has a longitudinal extent of the thickening with the ratio of the thickness diameter at its widest point to the longitudinal extent being 0:5:1–4:1.  Claim 12 requires that for the filter medium of claim 1, the first layer has an average of 2 to 10 thickenings/cm2.  
These limitations fail to patentably distinguish over the prior art because there is no evidence that the claimed device would perform differently than the prior art as the See MPEP 2144.04(IV)(A).
Regarding claim 3, Stelter teaches the limitations of the claim:
“The fabric (1) for a filter medium according to claim 1, wherein the fiber strand in the first fiber section has an average diameter of 0.5–20 µm (as the fiber diameter of the filament is between 5–40 microns, Stelter, [0039]).”
Claim 6 requires that for the filter medium of claim 1, the fiber strand includes loop and the thickening comprises entwined loops of the fiber strand.  Claim 7 requires that for the filter medium of claim 1, the thickening has an area in which the fiber strand rests on itself and is at least partially fused in the area.    Stelter does not disclose this feature.  However, it would have been obvious for the monofilaments 15 to be crimped (i.e., to have entwined loops where the fiber rests on itself) because Cole teaches that it is beneficial to crimp fibers in a filter layer to increase interfiber entanglement during formation.  Cole, [0082].  It would have been obvious for Stelter’s monofilament to be partially fused where the filament 15 rests on itself in the crimp because the filament 15 has melted areas.  Stelter, [0042].
Claim 9 requires for the fabric of claim 1, the second polymer mixture includes the first polymer.  The percentage of the second polymer in the second polymer mixture amounts to 2 to 20% by weight of the second polymer mixture.
In Stelter, the polymer mixture forming the crystalline region includes at least some of the polymer that forms the amorphous region because the crystalline and amorphous polymer is distributed throughout the filament.  Stelter [0042].  As noted, the crystalline region is a region with a relatively high amount of crystalline polymer Id.  Therefore, it would have been obvious for the crystalline polymer mixture of contain only between 2–20% by weight of the crystalline polymer, depending on the amount of crystalline polymer required for this region to have crystalline properties.
Additionally, one amorphous region with a very large amount of amorphous polymer could be considered the “first fiber section” with another amorphous region with less amorphous polymer being the “second fiber region.”  In this case, the second fiber region could have between 2–20% by weight of the crystalline polymer.  
Regarding claim 10, Stelter teaches the limitations of the claim:
“The fabric (1) for a filter medium according to claim 1, wherein the integral fiber strand (2) comprises a third fiber section (6) which adjoins the second fiber section (4) and has the structure of the first fiber section (3) (it would have been obvious for an additional amorphous phase to be provided adjacent the crystalline phase because Stelter teaches that its monofilament 15 comprises crystalline and amorphous phases along the length of the filament, Stelter, [0042]).”
Regarding claim 11, Stelter teaches the limitations of the claim:
“The fabric (1) for a filter medium according to claim 1, wherein the first layer (12) has a mass distribution of 25 – 45 g/m2 (as the monolayer can have a basis weight between 60–300 g/m2, [0039], which is close enough to the claimed range to establish a prima facie case of obviousness, MPEP 2144.05(I)) and a thickness of 0.4 mm to 0.7 mm (as the layer can have thickness of 1.1 mm, id. at [0073], which is close enough to the claimed range to establish a prima facie 
Claim 13 requires that for the fabric of claim 1, the first layer has an air permeability of 5000–7000 l/m2s and/or a filtration efficiency of 10–20%.  Stelter’s fiber web is presumed to exhibit these properties because it has the same structure as the claimed fabric.  MPEP 2112.01(I).
Claim 14 discloses that the fabric of claim 1 comprises an additional second layer, the pore size of which is on average smaller than that of the first layer.  Claim 17 requires that the fabric of claim 14 comprises an additional third layer, the pore size of which is on average smaller than that of the second layer.  Stelter’s filter layer can be used as a filtration layer in a multi-layer fabric (Stelter, [0003]) but does not disclose the pore size of the layers.  However, Adamek discloses that when manufacturing a filter element, it is beneficial to provide a pore size gradient by having one filter layer of a smaller pore size downstream from a filter layer comprising a larger pore size in order to prevent the upstream layers from becoming clogged.  See Adamek, [0005].  Therefore, it would have been obvious to use Stelter’s filter layer in a filter element having such a gradient structure in order to reduce clogging.  In such a configuration, a second filter layer with a smaller pore size than Stelter’s layer would be provided downstream from Stelter’s layer, with a third layer having a smaller pore size than the second layer being provided downstream from the second layer.  
Regarding claim 15, Stelter teaches the limitations of the claim:
“The fabric (1) for a filter medium according to claim 14, wherein the first layer (12) has a mass distribution of 45 – 75 g/m2 (as the monolayer can have a basis weight between 60–300 g/m2, [0039], which overlaps with the claimed range thereby establishing a prima facie case of obviousness, MPEP 2144.05(I)) and a thickness of id. at [0073], which is close enough to the claimed range to establish a prima facie case of obviousness, MPEP 2144.05(I)).”
Claim 19 requires that for the filter medium of claim 17, the third layer has an air permeability of 800–1300 l(m2s) and/or a filtration efficiency of 40–80%.  The third layer is presumed to exhibit these properties because the third layer has substantially the same structure as the claimed third layer.  MPEP 2112.01(I).
Claim 20 requires that for the filter medium of claim 17, the three layers together  have a mass distribution (i.e., basis weight) between 105–180 grams per square meter and a thickness between 1.2–2.5 mm.  It would have been obvious to use routine experimentation to determine the optimal thickness and basis weight of the filter medium produced by the three layers because these variables are result effective as they affect filtration efficiency.  See Kahlbaugh, [0018]; MPEP 2144.05(II).
Claim 21 requires that for the filter medium of claim 17, the three layers together have an air permeability of approximately 500–1300 l/m2.  The selection of the appropriate permeability of the filter medium produced by the three layers would be a routine engineering choice based on the particular filter application for which the filter medium is being used.
Regarding claim 22, Stelter teaches the limitations of the claim:
“A filter having a fabric (1) according to claim 1 (respirator 1, Stelter, Fig. 1, [0038]), wherein the fabric (1) is pleated (it would have been obvious to pleat the monolayer 2 of the respirator 1 because Kern discloses that it is conventional to pleat a filter material used in a face mask respirator; Kern, [0004]).”
Response to Arguments
35 U.S.C. 112(a) Rejections
The Examiner withdraws the 35 U.S.C. 112(a) rejection of claim 1 in light of the amendments.  
Prior Art Rejections
Walser et al., US 2010/0159770 (“Walser”)
The Examiner withdraws the prior art rejections over Walser in light of the amendments and the Applicant’s arguments.
Stelter et al., US 2008/0226172 (“Stelter”).
The Examiner maintains that the claimed invention is unpatentable over Stelter.
The Applicant argues that Stelter’s filament 15 does not have a first fiber section that consists of a first polymer mixture comprising a first polymer and a second fiber section that consists of a second polymer mixture comprising a second polymer mixture.  Applicant Rem. dated Mar. 08, 2021 (“Applicant Rem.”) 6.  The Applicant notes that the filament 15 comprises two different kinds of molecular regions (an amorphous and crystalline region).  Id. at 7.  However, the Applicant asserts that these regions are not characterized as having different chemical composition.  Id.  Rather, they have different aggregate conditions of the same monocomponent polymer.  Id.  The Applicant asserts that these two different regions cannot be interpreted as being arranged consecutively in a longitudinal direction of the filament 15 extending in a longitudinal direction.  Id.  Rather, they exist in a mixture with one another.  Id.
The Examiner respectfully disagrees.   First, claim 1 does not require that the first fiber section and the second fiber section have different chemical compositions from 
Additionally, a person of ordinary skill in the art would understand that the amorphous region (the “first fiber section”) and the crystalline region (the “second fiber section”) are separate, distinct regions that exist along the length of the filament 15.  This is because, when the filament 15 is heated, the heating cause melting/softening of significant molecular portions within a cross-section of the amorphous region.  Stelter [0056].  However, this heating will not cause complete melting of the crystalline region.  Id.  Additionally, the crystalline material “may be present to some degree in the amorphous-characterized phase”—meaning that the entire length of the filament 15 does not comprise a mixture of the amorphous and crystalline phases.  Id.  As such, the amorphous and crystalline regions are distinct regions that exist along the length of the filament 15.
The Applicant additionally notes that Stelter discloses that fibers within the web are bonded to one another at fiber intersections.  Applicant Rem. 7. However, the Applicant asserts that such bonding is achieved by softening of the amorphous-characterized phase during controlled heating of the web structure.  Id.  Therefore, the Applicant asserts that Stelter fails to disclose the Applicant’s claimed integral fiber strand as recited in claim 1.  Id
The Examiner is unsure as to how this argument relates to claim 1, because the claim does not describe this bonding as asserted by the Applicant.  Therefore, these arguments are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776